Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Cross-Reference To Related Applications”, since the U.S. Patent Application No. 16/247,902 is now U.S. Patent No. 10659208.  
Appropriate correction is required.

Claim Objections
3:	Claim 1 is objected to because of the following informalities: It appears that a typo error has occurred that a “:” should not be at the end of the limitation, “receiving a downlink control information :”.
  Appropriate correction is required.

                                                         Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1, 3, 4, 11, 13-14, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 11, 12, 15, 16 and 14 of U.S. Patent No. 10659208. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, see entire claim (see claim 1 of the patent 10659208 at col. 25, lines 1-16).
   Regarding claim 3, see entire claim (see claim 2 of the patent 10659208 at col. 25, lines 17-18).
   Regarding claim 4, see entire claim (see claim 5 of the patent 10659208 at col. 25, lines 19-21).
   Regarding claim 11, see entire claim (see claim 11 of the patent 10659208 at col. 25, line 43 to col. 26, line 15).
   Regarding claim 13, see entire claim (see claim 12 of the patent 10659208 at col. 26, lines 18-20).
   Regarding claim 14, see entire claim (see claim 15 of the patent 10659208 at col. 26, lines 23-25).
   Regarding claim 17, see entire claim (see claim 16 of the patent 10659208 at col. 26, lines 26-28). 
  Regarding claim 19, see entire claim (see claim 14 of the patent 10659208 at col. 26, lines 21-22).
       Regarding claim 1, Applicant slightly changes the language of the claim at certain limitations, however, the scope of claim 1 is unchanged in comparison to that of patent claim 1. For example, the limitation, “triggering an SRS transmission in a subframe of the plurality of scheduled consecutive subframes; and transmitting the SRS in the subframe, wherein a position of the subframe in the plurality of scheduled consecutive subframes is determined based on the aperiodic SRS subframe parameter” he downlink control information triggering a transmission of an SRS and comprising a listen-before-talk (LBT) configuration for an LBT procedure; determining a position of a subframe, for the transmission of the SRS, in the consecutive subframes based on the aperiodic SRS subframe parameter; and transmitting, via the subframe, the SRS based on the LBT procedure indicating a clear channel.”
Regarding claims 3-4, these claims have the same limitations as those of the patent claims 2 and 5, respectively.
Regarding claim 11, please see the rejection of claim 1, since the same remark would be applied here for this claim. 
Regarding claims 11, 13, 14, 17 and 19, these claims have the same limitations as those of the patent claims 12, 15, 16 and 14, respectively.
It has been held that changing the language of the claim, without changing the scope of the claim is an obvious expedient if the remaining elements perform the same function as before; therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.

                                  Allowable subject matter
6.	Claim 20 is allowed.
7.	Claims 1-19 would be allowable if rewritten or amended to overcome the DP rejection(s), set forth in this Office action.

                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al. (US 2012/0281625); Kim (US 20150304994); Chen et al. (US 2013/0100896); Suh et al. (US 2013/0044713); Aiba et al. (US 2012/0281654)
 are cited , and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465